DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "identification module", "detection module", and "generation module" in claim 1 and “second identification module, “second detection module”, and “second generation module” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-10, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reymann et al. (US 20190061619 A1), hereinafter referred to as Reymann (cited in previous IDS).

Regarding claim 1, Reymann discloses an electronic device (Abstract, “an audio/video communications device that is in communication with a remote control system”) for generating an alert signal (Abstract, “communicate an alert to a security device”, “alert may include the image of the passenger and an indication of the improper behavior”), the device (Abstract, “an audio/video communications device that is in communication with a remote control system”) being able to be carried on board a vehicle (Abstract, “autonomous transit vehicle includes a vehicle body, a drive mechanism for propelling the body, an audio/video communications device that is in communication with a remote control system, an imaging sensor, a processing unit in communication with the drive mechanism, the communications device, and the sensor”), in particular an autonomous vehicle (Abstract, “autonomous transit vehicle), the vehicle (Abstract, “autonomous transit vehicle) defining an interior space designed to receive a set of passengers (para. 0018, “the autonomous vehicles 100 may be busses, taxis, trains, rideshare vehicles, aircraft, watercraft and/or other public and/or hired vehicles. These vehicles may be routed to pick up any number of passengers, either to predetermined locations (such as set transit stops) and/or locations that are selected by the passengers during and/or prior to the ride”), the device (Abstract, “an audio/video communications device that is in communication with a remote control system”) comprising: 
- an identification module (para. 0068, “hardware elements may include a processing unit 710, including without limitation one or more processors, such as one or more special-purpose processors (such as digital signal processing chips, graphics acceleration processors, and/or the like)”, para. 0071, “one or more procedures described with respect to the method(s) discussed above might be implemented as code and/or instructions executable by a computer (and/or a processor within a computer)”) designed to identify at least two items of information from two different categories from at least one image from at least one image sensor on board the vehicle (para. 0027, “the autonomous vehicle 100 may include one or more image capture systems”), each category being chosen from the group consisting of: the presence of an animal or an object that is prohibited and/or abandoned by one of the passengers; a characteristic movement or posture of one of the passengers; and the presence of a furnishing element of the vehicle (para. 0056, “Process 500 may begin at block 502 by detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle”, “improper use may include fare evasion, vandalism, theft, aggressive behavior toward others, etc. In some embodiments, the improper behavior may be detected by a remote driver who is monitoring a video feed provided by an imaging sensor of the autonomous vehicle, while in other embodiments a video analytics system may detect the improper behavior and alert the remote driver”, para. 0028, “the remote driver may monitor the validation results of fare media of each passenger and communicate with those passengers who do not successfully validate”, para. 0029, “data read from the fare media may be locally validated by the card reader 206 and/or connected validation processor and/or by communicating all or part of the data to a ticketing back office for remote, centralized validation of the fare media”, the two different categories that was taught by Reymann are a characteristic movement or posture of one of the passengers and the presence of a furnishing element of the vehicle where the characteristic movement is passengers not validating their ticket and the furnishing element is the card reader or ticket validator which is one of the furnishing element listed on the Specification); 
- a detection module (para. 0068, “hardware elements may include a processing unit 710, including without limitation one or more processors, such as one or more special-purpose processors (such as digital signal processing chips, graphics acceleration processors, and/or the like)”, para. 0071, “one or more procedures described with respect to the method(s) discussed above might be implemented as code and/or instructions executable by a computer (and/or a processor within a computer)”) designed to detect an incident from the combination of said at least two items of information from two different categories (para. 0028, “the remote driver may monitor the validation results of fare media of each passenger and communicate with those passengers who do not successfully validate”, para. 0029, “data read from the fare media may be locally validated by the card reader 206 and/or connected validation processor and/or by communicating all or part of the data to a ticketing back office for remote, centralized validation of the fare media”, the incident is the combination of the passenger not being validated by the card reader or ticket validator) and from a warning rule associating said at least two items of information with said incident (para. 0056, “the card reader and/or imaging sensor may detect that a fare media of the passenger was not successfully validated (either by a failed validation or failure to attempt to validate by the passenger). In such embodiments, the imaging sensor (and/or video feed monitored by the remote driver), may determine that the passenger continued to board the transit vehicle without successfully validating the fare media. In such situations the video analytics and/or remote driver may determine that improper behavior in the form of fare evasion has occurred and provide an input to the system indicating as much”); and 
- a generation module (para. 0068, “hardware elements may include a processing unit 710, including without limitation one or more processors, such as one or more special-purpose processors (such as digital signal processing chips, graphics acceleration processors, and/or the like)”, para. 0071, “one or more procedures described with respect to the method(s) discussed above might be implemented as code and/or instructions executable by a computer (and/or a processor within a computer)”) designed to generate at least one warning signal in the incident upon detection of an incident by the detection module (para. 0057, “At block 504, a notification may be communicated to the passenger that the improper behavior was detected. For example, an audio/visual communications device (such as the main display screen and/or secondary display screens) may display the notification (and possibly provide an audio message to the identified passenger) indicating that the improper behavior was detected.”).  

Regarding claim 3, Reymann discloses the device according to claim 1 (Abstract, “an audio/video communications device that is in communication with a remote control system”), wherein the characteristic movement or posture of one of the passengers (para. 0056, “Process 500 may begin at block 502 by detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle”) is selected from the group consisting of : an extension of an arm of the passenger during a time interval less than a predetermined threshold duration; repeated movement of the passenger's hand towards the mouth of said passenger; movement of the passenger's hand towards a vehicle furnishing element; movement of the passenger's hand towards2DM2\13531083.1Preliminary Amendment Application No.: 17/069,886Docket No. G4491-00058another passenger; a seated position with the passenger's leg extended; or a closed fist of the passenger (para. 0056, “Process 500 may begin at block 502 by detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle”, “improper use may include fare evasion, vandalism, theft, aggressive behavior toward others, etc. In some embodiments, the improper behavior may be detected by a remote driver who is monitoring a video feed provided by an imaging sensor of the autonomous vehicle, while in other embodiments a video analytics system may detect the improper behavior and alert the remote driver”, para. 0028, “the remote driver may monitor the validation results of fare media of each passenger and communicate with those passengers who do not successfully validate”, para. 0029, “data read from the fare media may be locally validated by the card reader 206 and/or connected validation processor and/or by communicating all or part of the data to a ticketing back office for remote, centralized validation of the fare media”, the two different categories that was taught by Reymann are a characteristic movement or posture of one of the passengers and the presence of a furnishing element of the vehicle where the characteristic movement is passengers movement of the passenger’s hand towards a vehicle furnishing element and the furnishing element is the card reader or ticket validator which is one of the furnishing element listed on the Specification).  

Regarding claim 4, Reymann discloses the device according to claim 1 (Abstract, “an audio/video communications device that is in communication with a remote control system”), wherein the furnishing element of the vehicle is selected from among the group consisting of: a door; a seat; a window; a display screen; a speaker; a camera; an air conditioning diffuser; a handle or a grab bar; a transport ticket validator; an intercom; a handle for unlocking the doors of the vehicle; an emergency stop button; first-aid equipment; a vehicle floor marking, or a computer USB port (para. 0056, “Process 500 may begin at block 502 by detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle”, “improper use may include fare evasion, vandalism, theft, aggressive behavior toward others, etc. In some embodiments, the improper behavior may be detected by a remote driver who is monitoring a video feed provided by an imaging sensor of the autonomous vehicle, while in other embodiments a video analytics system may detect the improper behavior and alert the remote driver”, para. 0028, “the remote driver may monitor the validation results of fare media of each passenger and communicate with those passengers who do not successfully validate”, para. 0029, “data read from the fare media may be locally validated by the card reader 206 and/or connected validation processor and/or by communicating all or part of the data to a ticketing back office for remote, centralized validation of the fare media”, the two different categories that was taught by Reymann are a characteristic movement or posture of one of the passengers and the presence of a furnishing element of the vehicle where the characteristic movement is passengers movement of the passenger’s hand towards a vehicle furnishing element and the furnishing element is the card reader or ticket validator which is one of the furnishing element listed on the Specification).  

Regarding claim 7, Reymann discloses the device according to claim 1 (Abstract, “an audio/video communications device that is in communication with a remote control system”), wherein, for two items of information relating to the characteristic movement or the posture of one of the passengers and the presence of a furnishing element of the vehicle (para. 0056, “Process 500 may begin at block 502 by detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle”, “improper use may include fare evasion, vandalism, theft, aggressive behavior toward others, etc. In some embodiments, the improper behavior may be detected by a remote driver who is monitoring a video feed provided by an imaging sensor of the autonomous vehicle, while in other embodiments a video analytics system may detect the improper behavior and alert the remote driver”, para. 0028, “the remote driver may monitor the validation results of fare media of each passenger and communicate with those passengers who do not successfully validate”, para. 0029, “data read from the fare media may be locally validated by the card reader 206 and/or connected validation processor and/or by communicating all or part of the data to a ticketing back office for remote, centralized validation of the fare media”, the two different categories that was taught by Reymann are a characteristic movement or posture of one of the passengers and the presence of a furnishing element of the vehicle where the characteristic movement is passengers movement of the passenger’s hand towards a vehicle furnishing element and the furnishing element is the card reader or ticket validator which is one of the furnishing element listed on the Specification), the warning rule is suitable for associating the at least two items of information for the detection of a respective incident if the passenger is in contact with the furnishing element (para. 0056, “the card reader and/or imaging sensor may detect that a fare media of the passenger was not successfully validated (either by a failed validation or failure to attempt to validate by the passenger). In such embodiments, the imaging sensor (and/or video feed monitored by the remote driver), may determine that the passenger continued to board the transit vehicle without successfully validating the fare media. In such situations the video analytics and/or remote driver may determine that improper behavior in the form of fare evasion has occurred and provide an input to the system indicating as much”, para. 0057, “a notification may be communicated to the passenger that the improper behavior was detected. For example, an audio/visual communications device (such as the main display screen and/or secondary display screens) may display the notification (and possibly provide an audio message to the identified passenger) indicating that the improper behavior was detected”).  

Regarding claim 8, Reymann discloses the device according to claim 1 (Abstract, “an audio/video communications device that is in communication with a remote control system”), wherein the detection module (para. 0068, “hardware elements may include a processing unit 710, including without limitation one or more processors, such as one or more special-purpose processors (such as digital signal processing chips, graphics acceleration processors, and/or the like)”, para. 0071, “one or more procedures described with respect to the method(s) discussed above might be implemented as code and/or instructions executable by a computer (and/or a processor within a computer)”) is designed to detect each incident from at least one single image (para. 0027, “This allows images to be captured of people and objects near an exterior of the autonomous vehicle 100. Such imaging may be used to detect whether there are people near the vehicle 100, a number of people, the mood (aggressiveness/calmness, etc.) of the people, etc. For example, the images may be sent to the remote control system such that the images may be monitored by a remote driver, which may analyze the images. In some embodiments, autonomous vehicle 100 may include an interior camera system 114. Interior camera system 114 may be mounted within the passenger cabin of the autonomous vehicle 100 and may be designed to monitor any passengers within the autonomous vehicle 100.”) and, further, from at least one series of images during a predetermined period of time corresponding to the incident (para. 0053, The case file may include a type of behavior detected, a time of the behavior, a location of the behavior (and possibly a destination of the vehicle on which the behavior was detected), identification information associated with the passenger (such as a name, photograph, video clip of the behavior, address of the passenger, and/or other data that may be useful for the transport police 460 and/or other enforcement personnel”, the video clip is the series of images during the time of when the behavior was detected).  

Regarding claim 9, Reymann discloses the device according to claim 1 (Abstract, “an audio/video communications device that is in communication with a remote control system”), wherein the device (Abstract, “an audio/video communications device that is in communication with a remote control system”) comprises a processing module (para. 0068, “hardware elements may include a processing unit 710, including without limitation one or more processors, such as one or more special-purpose processors (such as digital signal processing chips, graphics acceleration processors, and/or the like)”, para. 0071, “one or more procedures described with respect to the method(s) discussed above might be implemented as code and/or instructions executable by a computer (and/or a processor within a computer)”) designed to receive the warning signal and to send (para. 0057, “At block 504, a notification may be communicated to the passenger that the improper behavior was detected. For example, an audio/visual communications device (such as the main display screen and/or secondary display screens) may display the notification (and possibly provide an audio message to the identified passenger) indicating that the improper behavior was detected.”), depending on the warning signal, a request for assistance to an external platform monitoring the vehicle and/or a command chosen from the group consisting of: a sound command to a speaker located in the interior space or on an external wall of the vehicle; a visual command on a display screen located in the interior space or on an external vehicle wall; an emergency stop command to an on-board braking system; a door locking command of the vehicle; a command for moving the vehicle; a vehicle speed variation command and a command to send an alert signal to an organization in charge of maintaining order (para. 0057, “a remote driver may input a command to the audio/video communications device to display a pre-recorded text-based message. In other embodiments, the remote driver may initiate an audio/video communication in which the remote driver and see the passenger, be seen by the passenger, ear the passenger, and/or talk to the passenger such that the remote driver can inform the passenger that the improper behavior was detected via a live video message from the remote control device and, if not rectified, corrective action will be taken by the remote driver.”, para. 0063, “If the passenger refuses to leave and/or validate, the remote driver may cause an imaging device to capture an image of the passenger, which may be sent to security personnel along with an alert of the improper behavior. This may be logged as evidence. The passenger may then be informed, such as by the remote driver in the video call, that the photograph was taken and the alert sent to security personnel. If an identity of the passenger is known, the remote driver may then query a database to determine if the passenger is a repeat offender and take whatever action is deemed necessary based on the determination. In some embodiments, the security personnel may decide that the passenger needs to be apprehended and/or removed from the vehicle. The security personnel may work with the remote driver to identify or set up a proper interception point, and the vehicle may be routed and stopped at such a point. To prevent the passenger from fleeing, the remote driver may close and/or lock the doors of the vehicle until security personnel has arrived.”).  

Regarding claim 10, Reymann discloses the device according to claim 9  (Abstract, “an audio/video communications device that is in communication with a remote control system”), wherein the processing module (para. 0068, “hardware elements may include a processing unit 710, including without limitation one or more processors, such as one or more special-purpose processors (such as digital signal processing chips, graphics acceleration processors, and/or the like)”, para. 0071, “one or more procedures described with respect to the method(s) discussed above might be implemented as code and/or instructions executable by a computer (and/or a processor within a computer)”) is designed to send the command or the request for assistance as a function of a level of probability of detection of the incident calculated by the device and/or a predetermined criticality level associated with the incident assigned by the device (para. 0059, “in some embodiments, process 500 may include determining that the passenger is a repeat offender. This may be done by checking a database of previous offenders. In some embodiments, a repeat offender may be any passenger who has previously committed improper behavior (depending on the application the detected improper behavior must be the same as a previously recorded behavior to be a repeat offender, while in other embodiments any previous improper behavior may qualify the passenger as a repeat offender), while in other embodiments, a particular threshold over two instances of improper behavior must be detected to qualify as a repeat offender. If the passenger is a repeat offender, an alert may be send to the remote driver and/or the security device to inform the remote driver and/or security personnel that the passenger is a repeat offender.”, para. 0060, “In some embodiments, process 500 may include providing a current location of the vehicle to the security device. This allows the security personnel to determine where to meet the vehicle if it is determined that proper action in response to the detected improper behavior is to apprehend the passenger and/or remove the passenger from the vehicle.”, if the passenger is determined to be a repeat offender a security personnel is alerted).  

Regarding claim 12, Reymann discloses a method of generating an alert signal in a vehicle (para. 0005, “The method may include detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle and communicating, using an audio/visual communications device of the autonomous vehicle, a notification to the passenger that the improper behavior was detected. The method may also include detecting, using an imaging sensor of the autonomous vehicle, that the passenger has not rectified the improper behavior and recording, using the imaging sensor, an image of the passenger. The method may further include communicating an alert to a security device, the alert comprising the image of the passenger and an indication of the improper behavior and notifying the passenger that the image has been recorded and sent to the security device.”), in particular an autonomous vehicle (para. 0005, “using an imaging sensor of the autonomous vehicle”), the vehicle comprising an interior space designed to receive a set of passengers (para. 0027, “Interior camera system 114 may be mounted within the passenger cabin of the autonomous vehicle 100 and may be designed to monitor any passengers within the autonomous vehicle 100.”, para. 0018, “Each of the autonomous vehicles 100 may define a passenger cabin that is designed for seating or otherwise transporting one or more passengers”), the method (para. 0005, “The method may include detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle and communicating, using an audio/visual communications device of the autonomous vehicle, a notification to the passenger that the improper behavior was detected. The method may also include detecting, using an imaging sensor of the autonomous vehicle, that the passenger has not rectified the improper behavior and recording, using the imaging sensor, an image of the passenger. The method may further include communicating an alert to a security device, the alert comprising the image of the passenger and an indication of the improper behavior and notifying the passenger that the image has been recorded and sent to the security device.”) being implemented by an electronic generation device (Abstract, “an audio/video communications device that is in communication with a remote control system”) and comprising the following steps: 
- identification of at least two items of information from two different categories from at least one image from an image sensor (para. 0005, include detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle) on board the vehicle, each category being chosen from the group consisting of: the presence of a prohibited object or an animal; a characteristic movement or posture of one of the passengers; and the presence of a furnishing element of the vehicle (para. 0056, “Process 500 may begin at block 502 by detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle”, “improper use may include fare evasion, vandalism, theft, aggressive behavior toward others, etc. In some embodiments, the improper behavior may be detected by a remote driver who is monitoring a video feed provided by an imaging sensor of the autonomous vehicle, while in other embodiments a video analytics system may detect the improper behavior and alert the remote driver”, para. 0028, “the remote driver may monitor the validation results of fare media of each passenger and communicate with those passengers who do not successfully validate”, para. 0029, “data read from the fare media may be locally validated by the card reader 206 and/or connected validation processor and/or by communicating all or part of the data to a ticketing back office for remote, centralized validation of the fare media”, the two different categories that was taught by Reymann are a characteristic movement or posture of one of the passengers and the presence of a furnishing element of the vehicle where the characteristic movement is passengers not validating their ticket and the furnishing element is the card reader or ticket validator which is one of the furnishing element listed on the Specification); 
- detection of an incident from the combination of said at least two items of information from two different categories (para. 0028, “the remote driver may monitor the validation results of fare media of each passenger and communicate with those passengers who do not successfully validate”, para. 0029, “data read from the fare media may be locally validated by the card reader 206 and/or connected validation processor and/or by communicating all or part of the data to a ticketing back office for remote, centralized validation of the fare media”, the incident is the combination of the passenger not being validated by the card reader or ticket validator) and from a warning rule associating said at least two items of information with said incident (para. 0056, “the card reader and/or imaging sensor may detect that a fare media of the passenger was not successfully validated (either by a failed validation or failure to attempt to validate by the passenger). In such embodiments, the imaging sensor (and/or video feed monitored by the remote driver), may determine that the passenger continued to board the transit vehicle without successfully validating the fare media. In such situations the video analytics and/or remote driver may determine that improper behavior in the form of fare evasion has occurred and provide an input to the system indicating as much”); and 
- generation of at least one warning signal in the event of detection of an incident  (para. 0057, “At block 504, a notification may be communicated to the passenger that the improper behavior was detected. For example, an audio/visual communications device (such as the main display screen and/or secondary display screens) may display the notification (and possibly provide an audio message to the identified passenger) indicating that the improper behavior was detected.”).  

Regarding claim 13, Reymann discloses a non-transitory computer-readable medium (para. 0069, “computer system 700 may further include (and/or be in communication with) one or more non-transitory storage devices 725, which can comprise, without limitation, local and/or network accessible storage, and/or can include, without limitation, a disk drive, a drive array, an optical storage device, a solid-state storage device such as a random access memory (“RAM”) and/or a read-only memory (“ROM”), which can be programmable, flash-updateable and/or the like.” including a computer program comprising software instructions (para. 0071, “computer system 700 also can comprise software elements, shown as being currently located within the working memory 735, including an operating system 740, device drivers, executable libraries, and/or other code, such as one or more application programs 745, which may comprise computer programs provided by various embodiments “) which, when executed by a computer, implement a generation method according to claim 12 (para. 0005, “The method may include detecting, using an imaging sensor of the autonomous vehicle, improper behavior by a passenger on the transit vehicle and communicating, using an audio/visual communications device of the autonomous vehicle, a notification to the passenger that the improper behavior was detected. The method may also include detecting, using an imaging sensor of the autonomous vehicle, that the passenger has not rectified the improper behavior and recording, using the imaging sensor, an image of the passenger. The method may further include communicating an alert to a security device, the alert comprising the image of the passenger and an indication of the improper behavior and notifying the passenger that the image has been recorded and sent to the security device.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Reymann in view of Shiga et al. (US 20200097743 A1), hereinafter referred to as Shiga.


Regarding claim 2, Reymann discloses the device according to claim 1 (Abstract, “an audio/video communications device that is in communication with a remote control system”).

Reymann does not explicitly disclose wherein the prohibited object is selected from the group consisting of: a weapon; a paper cigarette; an electronic cigarette; a pipe; a lighter; a portable speaker; a pair of scissors; a cutter; a felt-tip pen; a paint spray; a bike; food; a stroller; a package or luggage having a maximum dimension greater than a predetermined threshold.  
	However, Shiga teaches wherein the prohibited object (Shiga teaches a riding manner evaluation apparatus where it detects forbidden object such as alcohol and snack food in the vehicle as seen in Fig. 6, para. 0076,” the detection unit 204 can detect whether the passenger 4c has brought snacks, the alcohol 7, and the like in the compartment of the vehicle 2 or has taken snacks and the alcohol 7 out of his or her bag”) is selected from the group consisting of: a weapon; a paper cigarette; an electronic cigarette; a pipe; a lighter; a portable speaker; a pair of scissors; a cutter; a felt-tip pen; a paint spray; a bike; food; a stroller; a package or luggage having a maximum dimension greater than a predetermined threshold (Fig. 6, the forbidden or prohibited object is alcohol and snack food which is one of the prohibited object that was listed in the Specification).  
	Reymann and Shiga are both considered to be analogous to the claimed invention because they are in the same field of vehicle/passenger monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Reymann to incorporate the teachings of Shiga wherein the prohibited object is selected from the group consisting of: a weapon; a paper cigarette; an electronic cigarette; a pipe; a lighter; a portable speaker; a pair of scissors; a cutter; a felt-tip pen; a paint spray; a bike; food; a stroller; a package or luggage having a maximum dimension greater than a predetermined threshold. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because users who frequently behave inappropriately, e.g., purposefully leaving trash and the like behind in vehicles, must not only be warned but also penalized, such as refusing use of mobility service provided by the vehicle by the users in the future. Therefore, technologies to evaluate the riding manners of users of the vehicles that are under automatic driving control and to identify users who frequently behave inappropriately have been demanded (Shiga, para. 0005).

Regarding claim 5, Reymann discloses the device according to claim 1 (Abstract, “an audio/video communications device that is in communication with a remote control system”).

Reymann does not explicitly disclose wherein, for two items of information relating to the presence of a prohibited object and the movement of one of the passengers, the warning rule is specific in associating said at least two items of information for the detection of a respective incident if the passenger is in possession of the prohibited object and if the movement of the passenger involves the displacement of the prohibited object.  
	However, Shiga teaches wherein, for two items of information relating to the presence of a prohibited object (para. 0073, “In FIG. 6, the passenger 4c is drinking alcohol 7 while eating snack foods in the compartment of the vehicle 2, in which alcohol consumption is forbidden. The snack foods are scattered and the alcohol 7 spills around the seat 22 of the passenger 4c. Thus, the compartment of the vehicle 2 smells of the snack foods and the alcohol 7.”) and the movement of one of the passengers (para. 0076, “the detection unit 204 can detect whether the passenger 4c has brought snacks, the alcohol 7, and the like in the compartment of the vehicle 2 or has taken snacks and the alcohol 7 out of his or her bag, as the feature indicating the possibility of inappropriate behavior.”, the movement is the passenger taking the snacks and alcohol out of his and her bag), the warning rule is specific in associating said at least two items of information for the detection of a respective incident (Reymann teaches sending out a notification or alert when improper behavior is detected, para. 0057, “At block 504, a notification may be communicated to the passenger that the improper behavior was detected. For example, an audio/visual communications device (such as the main display screen and/or secondary display screens) may display the notification (and possibly provide an audio message to the identified passenger) indicating that the improper behavior was detected.”, Shiga also teaches that the detector outputs an output value until the detected object has disappeared from video in para. 0106) if the passenger is in possession of the prohibited object and if the movement of the passenger involves the displacement of the prohibited object (para. 0076, “the detection unit 204 can detect whether the passenger 4c has brought snacks, the alcohol 7, and the like in the compartment of the vehicle 2 or has taken snacks and the alcohol 7 out of his or her bag, as the feature indicating the possibility of inappropriate behavior.”, the movement is the passenger taking the snacks and alcohol out of his and her bag, the passenger displaced the prohibited object by taking out the alcohol and snack out of the bag).  
Reymann and Shiga are both considered to be analogous to the claimed invention because they are in the same field of vehicle/passenger monitoring. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Reymann to incorporate the teachings of Shiga wherein, for two items of information relating to the presence of a prohibited object and the movement of one of the passengers, the warning rule is specific in associating said at least two items of information for the detection of a respective incident if the passenger is in possession of the prohibited object and if the movement of the passenger involves the displacement of the prohibited object. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because users who frequently behave inappropriately, e.g., purposefully leaving trash and the like behind in vehicles, must not only be warned but also penalized, such as refusing use of mobility service provided by the vehicle by the users in the future. Therefore, technologies to evaluate the riding manners of users of the vehicles that are under automatic driving control and to identify users who frequently behave inappropriately have been demanded (Shiga, para. 0005).

Regarding claim 6, Reymann discloses the device according to claim 1 (Abstract, “an audio/video communications device that is in communication with a remote control system”).

Reymann does not explicitly disclose wherein, for two items of information relating to the presence of a prohibited object or an animal and the presence of a furnishing element of the vehicle, the warning rule is suitable for associating said at least two items of information for the detection of a respective incident if the prohibited object or the animal and the furnishing element are at a distance less than a predetermined threshold distance.  
	However, Shiga discloses wherein, for two items of information relating to the presence of a prohibited object or an animal (para. 0073, “In FIG. 6, the passenger 4c is drinking alcohol 7 while eating snack foods in the compartment of the vehicle 2, in which alcohol consumption is forbidden. The snack foods are scattered and the alcohol 7 spills around the seat 22 of the passenger 4c. Thus, the compartment of the vehicle 2 smells of the snack foods and the alcohol 7.”) and the presence of a furnishing element of the vehicle (para. 0078, “the detection unit 204 can thereby detect whether, for example, the passenger 4c has spilled the alcohol 7 or vomited on the floor mat, as the feature indicating the possibility of inappropriate behavior.”, the furnishing element is the floor mat of the car”), the warning rule is suitable for associating said at least two items of information for the detection of a respective incident (Reymann teaches sending out a notification or alert when improper behavior is detected, para. 0057, “At block 504, a notification may be communicated to the passenger that the improper behavior was detected. For example, an audio/visual communications device (such as the main display screen and/or secondary display screens) may display the notification (and possibly provide an audio message to the identified passenger) indicating that the improper behavior was detected.”, Shiga also teaches that the detector outputs an output value until the detected object has disappeared from video in para. 0106) if the prohibited object or the animal and the furnishing element are at a distance less than a predetermined threshold distance (para. 0078, “the detection unit 204 can thereby detect whether, for example, the passenger 4c has spilled the alcohol 7 or vomited on the floor mat, as the feature indicating the possibility of inappropriate behavior.”, the furnishing element is the floor mat of the car, para. 0081, “To detect a change in the shape of the predetermined fixture in the video of the compartment of the vehicle 2, the detection unit 204 compares, for example, a present frame image of the video with a past frame image of a prior predetermined time (e.g., one minute). When the outline of the predetermined fixture, which is obtained by applying an edge enhancement process to a region of the predetermined fixture of the frame image, has moved by a certain pixel width or more between the present frame image and the past frame image, the detection unit 204 can determine that the shape of the predetermined fixture has changed in the video.”, the predetermined fixture is the floor mat or the furnishing element of the vehicle).  

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reymann in view of Masoud et al. (US 20060018516 A1), hereinafter referred to as Masoud.

Regarding claim 11, Reymann discloses a transport system according to claim 1 (Abstract, An autonomous transit vehicle includes a vehicle body, a drive mechanism for propelling the body, an audio/video communications device that is in communication with a remote control system, an imaging sensor, a processing unit in communication with the drive mechanism, the communications device, and the sensor.”), comprising: 
- a set of vehicles (para. 0003, “Embodiments of the present invention provide remote “driver” solutions for autonomous transit vehicles that allow a single vehicle operator/driver to remotely control the various non-driving functions for multiple transit vehicles”), at least one vehicle being a vehicle comprising a first electronic device (Abstract, An autonomous transit vehicle includes a vehicle body, a drive mechanism for propelling the body, an audio/video communications device that is in communication with a remote control system, an imaging sensor, a processing unit in communication with the drive mechanism, the communications device, and the sensor.”) for generating an alert signal (Abstract, “detect that the passenger has not rectified the improper behavior, record an image of the passenger, and communicate an alert to a security device”), the first device being at least one image sensor connected to the electronic generation device (Abstract, An autonomous transit vehicle includes a vehicle body, a drive mechanism for propelling the body, an audio/video communications device that is in communication with a remote control system, an imaging sensor, a processing unit in communication with the drive mechanism, the communications device, and the sensor.”); 
- a set of bus stops, each bus stop being suitable for receiving passengers waiting for one of the vehicles (para. 0018, “These vehicles may be routed to pick up any number of passengers, either to predetermined locations (such as set transit stops) and/or locations that are selected by the passengers during and/or prior to the ride.”). 

Reymann does not explicitly disclose an external monitoring platform designed to monitor said set of vehicles and said set of bus stops; at least one of the bus stops comprising a second electronic device for generating an alert signal, the second device comprising: 
+ a second identification module designed to identify at least two items of information from two different categories from at least one image from a second image sensor attached to the bus stop, each category being selected from the group consisting of: the presence of a prohibited object or animal at the bus stop; 4DM2\13531083.1Preliminary AmendmentApplication No.: 17/069,886Docket No. G4491-00058a characteristic movement or posture of one of the passengers; and the presence of a second furnishing element at the bus stop; 
+ a second detection module designed to detect an incident taking place at the bus stop from the combination of said at least two items of information from two different categories and from warning a rule associating said at least two items of information with said incident; and 
+ a second generation module designed to generate at least one warning signal in the event of detection of an incident by the second detection module. 

However, Masoud teaches an external monitoring platform designed to monitor said set of vehicles and said set of bus stops (para. 0125, “a vision-based system monitors the activities of individuals at a bus stop for suspicious behavior.”); at least one of the bus stops comprising a second electronic device for generating an alert signal (para. 0146, “System 10 may include an alarm responsive to analyzing unit 20 to alert appropriate individuals regarding suspicious activities or excessive time spent at the given location by the target”), the second device (para. 0146, “System 10 may include an alarm responsive to analyzing unit 20 to alert appropriate individuals regarding suspicious activities or excessive time spent at the given location by the target”)comprising: 
+ a second identification module (para. 0145, “analyzing unit 20 may include a processor 30 coupled to a memory 40 to control the tasks of analyzing”) designed to identify at least two items of information from two different categories from at least one image from a second image sensor attached to the bus stop, each category being selected from the group consisting of: the presence of a prohibited object or animal at the bus stop; 4DM2\13531083.1Preliminary AmendmentApplication No.: 17/069,886Docket No. G4491-00058a characteristic movement or posture of one of the passengers; and the presence of a second furnishing element at the bus stop (para. 0092, “Recognition of human activity from video streams has many important surveillance applications. One such application is the monitoring suspicious activities. This application is directly related to homeland security and public safety and security at airports, transit, and public places. The approach of proceeding with a computer vision system is attractive due to the availability of high quality inexpensive cameras that makes it feasible to cover a large area. Such a system would be expected to identify suspicious activities like "putting a suitcase down and walking away.", the characteristic movement is putting the suitcase down and walking away and the prohibited object is the suitcase, para. 0123, “In an embodiment, a vision-based system is provided to monitor for suspicious human activities at a bus stop. The system may examine for drug dealing activity. To accomplish this goal, the system measures how long individuals loiter around the bus stop. To facilitate this, the system tracks individuals from the video feed, identify them, and keep a record of how long they spend at the bus stop. The system may be broken into three distinct portions: background subtraction, object tracking, and human recognition. The background subtraction and object tracking modules may use off-the-shelf algorithms and are shown to work well following people as they walk around a bus stop”, drugs could also be the prohibited object); 
+ a second detection module (para. 0145, “analyzing unit 20 may include a processor 30 coupled to a memory 40 to control the tasks of analyzing”) designed to detect an incident taking place at the bus stop from the combination of said at least two items of information from two different categories (para. 0123, “In an embodiment, a vision-based system is provided to monitor for suspicious human activities at a bus stop. The system may examine for drug dealing activity. To accomplish this goal, the system measures how long individuals loiter around the bus stop. To facilitate this, the system tracks individuals from the video feed, identify them, and keep a record of how long they spend at the bus stop. The system may be broken into three distinct portions: background subtraction, object tracking, and human recognition. The background subtraction and object tracking modules may use off-the-shelf algorithms and are shown to work well following people as they walk around a bus stop”, the two categories are movement of the passengers and prohibited object being the drugs) and from warning a rule associating said at least two items of information with said incident (para. 0146, “System 10 may include an alarm responsive to analyzing unit 20 to alert appropriate individuals regarding suspicious activities or excessive time spent at the given location by the target”); and 
+ a second generation module (para. 0145, “analyzing unit 20 may include a processor 30 coupled to a memory 40 to control the tasks of analyzing”) designed to generate at least one warning signal (para. 0146, “System 10 may include an alarm responsive to analyzing unit 20 to alert appropriate individuals regarding suspicious activities or excessive time spent at the given location by the target”) in the event of detection of an incident (para. 0123, “In an embodiment, a vision-based system is provided to monitor for suspicious human activities at a bus stop. The system may examine for drug dealing activity. To accomplish this goal, the system measures how long individuals loiter around the bus stop. To facilitate this, the system tracks individuals from the video feed, identify them, and keep a record of how long they spend at the bus stop. The system may be broken into three distinct portions: background subtraction, object tracking, and human recognition. The background subtraction and object tracking modules may use off-the-shelf algorithms and are shown to work well following people as they walk around a bus stop”, the two categories are movement of the passengers and prohibited object being the drugs) by the second detection module (para. 0145, “analyzing unit 20 may include a processor 30 coupled to a memory 40 to control the tasks of analyzing”). 
Reymann and Masoud are both considered to be analogous to the claimed invention because they are in the same field of human monitoring within a location or surveillance. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transport system as taught by Reymann to incorporate the teachings of Masoud of an external monitoring platform designed to monitor said set of vehicles and said set of bus stops where at least one of the bus stops comprising a second electronic device for generating an alert signal. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because operators have to evaluate a large number of video-feeds and as a result some incidents may go by unnoticed, so the approach of proceeding with a computer vision system is attractive due to the availability of high quality inexpensive cameras that makes it feasible to cover a large area and using a surveillance system incorporating the teachings herein may distinguish between a human and other moving objects. Furthermore, it may distinguish a suspicious activity from a normal, regular activity (Masoud, para. 0092).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663